Citation Nr: 1106818	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-06 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as noncompensably disabling.

2.  Entitlement to an initial rating in excess of 10 percent for 
tinnitus.

3.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted service connection for tinnitus and 
assigned a 10 percent disability evaluation, continued the 
Veteran's noncompensable rating for bilateral hearing loss, and 
denied entitlement to service connection for vertigo.

In August 2008, the Veteran filed a notice of disagreement (NOD) 
with the July 2008 decision.  He discussed only the rating for 
hearing loss.  In statements dated in September and December 
2008, his representative listed the issues as "Bilateral hearing 
loss, tinnitus, vertigo.

In a December 2008 letter, the RO requested clarification from 
the Veteran regarding the issues he wished to appeal, requested a 
reply within 30 days, and informed him that if he failed to 
respond, would assume that all contentions listed on the rating 
decision were to be appealed.  The Veteran did not respond to the 
December 2008 letter.  

In a February 2009 statement, the Veteran's representative 
indicated the NOD submitted in response to the July 2008 rating 
decision was for the denial of an increased rating for bilateral 
hearing loss and service connection for vertigo.  

A statement of the case was issued in February 2009 which did not 
include the issue of an increased rating for tinnitus.  The 
appeal, however, was certified to the Board and included the 
issue of entitlement to an initial rating in excess of 10 percent 
for tinnitus.  

In January 2011, the Veteran testified at a videoconference 
hearing with the undersigned.  A transcript is of record.

During the Veteran's January 2011 videoconference hearing, the 
Veteran withdrew the appeals with regard to service connection 
for vertigo and entitlement to an initial rating in excess of 10 
percent for tinnitus.


The issue of entitlement to an increased rating for bilateral 
hearing loss, currently evaluated as noncompensably disabling, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  At a hearing in January 2011, the Veteran testified that he 
wished to withdraw the Veteran's appeal as to the issue of 
entitlement to an initial rating in excess of 10 percent for 
tinnitus.

2.  At a hearing in January 2011, the Veteran testified that he 
wished to withdraw the appeal as to the issue of entitlement to 
service connection for vertigo.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal as to the issue of 
entitlement to an initial rating in excess of 10 percent for 
tinnitus by the Veteran have been met. 38 U.S.C.A. 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of an appeal as to the issue of 
entitlement to service connection for vertigo by the Veteran have 
been met. 38 U.S.C.A. 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn in writing by an appellant or an 
appellant's representative at any time before a Board decision.  
38 C.F.R. § 20.204.  In a statement received by the Board during 
a videoconference hearing in January 2011, the Veteran's 
representative stated he wished to withdraw the Veteran's appeal 
as to the issues of entitlement to an initial rating in excess of 
10 percent for tinnitus and entitlement to service connection for 
vertigo. 

Accordingly, the Board does not have jurisdiction to review these 
appeals and they are dismissed without prejudice.


ORDER

The appeal of entitlement to an initial rating in excess of 10 
percent for tinnitus is dismissed.

The appeal of entitlement to service connection for vertigo is 
dismissed.


REMAND

A veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

The Veteran was last afforded a VA audiology examination in May 
2008.  During his January 2011 videoconference hearing, the 
Veteran testified that his hearing had worsened since his last VA 
examination as it was more difficult for him to hear and speak 
with potential clients, he had difficulty hearing television, and 
he found that he spoke too loudly.    

In light of the Veteran's testimony and his claim that his 
disorder has worsened since his last examination, a new VA 
examination is required to determine the current severity of his 
bilateral hearing loss. 

The Veteran further reported that he was given a hearing test at 
VA Medical Center in Jamaica Plains, Massachusetts in November 
2010 and that in December 2010, was issued hearing aids.  The 
claims folder contains no VA treatment records for the period 
since February 2009.  VA has a duty to obtain these records.  
38 U.S.C.A. § 5103A(b),(c) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file 
all records of the Veteran's VA treatment for 
hearing loss since February 2009, including 
audiological testing results from the 
November 2010 VA audiology consultation and 
December 2010 VA treatment records associated 
with the Veteran's receipt of hearing aids.  

If these records are unavailable, the Veteran 
should be so advised. 

2.  After any additional treatment records 
are obtained and associated with the claims 
file, schedule the Veteran for a VA 
audiological examination to assess the 
current severity of the service-connected 
bilateral hearing loss. 

The claims folder, including this remand, 
must be sent
to the examiner for review; consideration of 
such should be reflected in the completed 
examination report or in an addendum.

All indicated tests and studies, including a 
puretone audiometry test and a speech 
recognition test (Maryland CNC test), should 
be conducted.  The examiner must also 
describe the functional effects of the 
Veteran's hearing disability.

3.  The agency of original jurisdiction (AOJ) 
should review the examination report to
ensure that it contains the information 
requested in this remand and is otherwise 
complete.

4.  If any benefit on appeal remains denied, 
the AOJ should issue a supplemental statement 
of the case.  Thereafter, the case should be 
returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


